UNFTED ST@§§eDi$:i§lE\T-Séb®T-’i@fi<°§-EEE“ fib'§)i{:”§ithbFPFi`Y“i=ii'é’§w/od_“t@“q§a@é'¥&€?$§é§i§@#i-§4@-

 

ORLANDO VALER|O

P|aintiff(s)
_ Index # 1:19-CV-00593-MKB-LB
- against -

Purchased January 30, 2019
K.A.M. FOOD STORE, |NC. D/B/A |VlET FOODS, ETAL

Defendant(s)
AFF|DAV|T OF SERV|CE

 

ST/-\TE OF NEW YORK: COUN`IY OF NEW YORK Ss:

lV|OHANiED HUSSEIN BE|NG DULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A F’ARTY TO THiS )¢‘\CT|C¢Nl OVER THE
AGE C)F E|GHTEEN YEARS AND RES|DES |N THE STATE OF NEW YORK.

That Ol'i Apri| ‘1, 2019 at 01242 PN| at

C/O K.A.|Vi. FOOD STORE` |NC. D/B)'A IV|ET FOODS
739 NOSTRAND AVENUE
BROOKLYN, NY 112'16

deponent served the within SUMMONS AND COMPLA|NT on AM|N DOLAH therein namedl

SU|TABLE by delivering thereat a true copy of each to "JOHN SM|TH" a person of suitable age and discretion. Said premises is
AGE Defendant's actual place of business within the state l-le identified himself as the CO-WORKER of the Defendant.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

Sex Skin Co|or Hair Co|or Age (Approx.) Height (Approx.) Weight (Approx)
IV|ALE TAN BALD 35 6'1 280
N|AiLlNG Deponent enclosed a copy of same in a postpaid wrapper properly addressed to the Defendant at the Defendant's actual

place of business at

C/O K.A.M. FOOD STORE, |NC. D/B/A |V|ET FOODS
739 NOSTRAND AVENUE
BROOKLYN, NY11216

and deposited said wrapper in a post office or officiat depository under exclusive care and custody ofthe United States
Posta| Service within New York State on Apri| 3, 2019 by REGLJLAR FiRST CLASS NiAiL in an envelope marked
PERSONAL & CONF|DENT|AL and not indicating on the outside thereofl by return address or otherwisel that the
communication is from an attorney or concerns an action against the person to be served

F’ERSON SPOKEN TO REFUSED TO STATE TRUE FiRST AND/OR LAST NAMES

M|L|TARY Person spoken to was asked whether the Defendant was in the military service of the State of New York or the United

SERV|CE States and received a negative reply Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the Defendant is not in the military service of the State cf New Ycrk or the United States
as that term is defined in the statutes ofthe State of New York orthe Federa| So!diers and Sai|ors Civi| Re|iefAct.

_ ,/ .:’ 7
Sworn to me on: Apri|3, 2019 /~-""` /' _ /,»' y '
Q /'/, ///

    
   

_/
/

/ /
. / ._""
, /, /
/.i

 

JOSEPH KN|GHT RALPH J MULLEN V|NETTA BREWER .~kt__#__.
Notary Pubiic, State of New York Notary Pub|ic, State of New York Notary Pub|ic. State of New York MOHAN'|ED HUSSE|N
Nc. 01 KN6178241 No. 01MU6238632 No. 4949206 . ,

Qua|ified |n New York County Qualified in Queens County Qua|ified in Bronx County Llcense #' 2047473
Comrnission Expires November 26, 2019 Comrnission Expires Aprii 11,2023 Cornmission Expires Apri| 3, 2023 |nVOiCe #; 715781

UN|TED PROCESS SERV|CE, |NC., 3RD FLOOR, 315 BROADWAY, NEW YORK. NY 10007 - (212) 619-0728 NYCDCA#‘|102045

